Title: From Thomas Jefferson to Edmund Randolph, 12 July 1792
From: Jefferson, Thomas
To: Randolph, Edmund



Sir
Philadelphia July 12. 1792.

Mr. Van Berckel, the resident for the United Netherlands with this government, having, as you will perceive by the copies of his letters inclosed, complained of an infraction of the law of nations by an officer of this state, entering his house and therein serving a process, I take the liberty of putting into your hands the inclosed copies with a desire that you will proceed in such due course of law as you shall think best for establishing the truth of the fact, and, if established, for subjecting the offender to such punishment as the law directs. I have the honour to be with great esteem, Sir Your most obedt. & most humble servt

Th: Jefferson

